DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

             The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

           The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

           Claims 8 – 14, 22 – 27, 29 – 34 and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 14 and 16 of U.S. Patent No. 10,778,293. Although the claims at issue are not identical, they are not patentably distinct from each other because:



Re claim 8,
            Claim 1 of U.S. Patent No. 10,778,293 recites of an apparatus, comprising: at least one processor; and at least one memory comprising computer program code, the at least one memory and computer program code configured, with the at least one processor, to cause the apparatus at least to configure a user equipment with a maximum number of multiple-input multiple- output layers used for transmission mode 9 or transmission mode 10 scheduling; perform at least one of transmission mode 9 or transmission mode 10 scheduling, wherein the configuring comprises indicating to the user equipment to use a modified mapping table providing transmit diversity fallback for the at least one of transmission mode 9 or transmission mode 10 scheduling (Col 18, Lines 16 – 31 of printed patent).  
            Furthermore, because omission element(s) in the claim would make the claim in the instant application broader, it would have been obvious to one of ordinary skill in the art at the time of the invention that the claim in the instant application is merely an obvious variation of the claim in the copending application. It is well settled that omission of an element and it function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 163 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 184 (CCPA 1969). In light of the foregoing discussion, the broad claim of the instant application is rejected as obvious double patenting over the narrower copending claim.




            Claim 1 of U.S. Patent No. 10,778,293 recites of wherein, when a maximum number of multiple-input multiple-output layers supported for physical downlink shared channel is 2, the at least one memory and computer program code are configured, with the at least one processor, to cause the apparatus at least to indicate to the user equipment to use at -2-least one modified mapping table providing transmit diversity fallback for the at least one of transmission mode 9 or transmission mode 10 scheduling for up to 2 layers (Col 18, Lines 32 – 40).  

            Re claim 10,
            Claim 2 of U.S. Patent No. 10,778,293 recites of wherein the at least one modified mapping table differs from a non-modified table by replacing at least entries in the non- modified table for 3-layer and 4-layer transmission with 2-layer transmission diversity fallback entries.  

            Re claim 11,
            Claim 1 of U.S. Patent No. 10,778,293 recites of wherein, when a maximum number of multiple-input multiple-output layers supported for physical downlink shared channel is greater than 2, the at least one memory and computer program code are configured, with the at least one processor, to cause the apparatus at least to indicate to the user equipment to use at least one modified mapping table providing transmit diversity fallback for the at least one of transmission mode 9 or transmission mode 10 scheduling for up to 4 layers (Col 18, Lines 41 – 50).  

            Re claim 12,
            Claim 3 of U.S. Patent No. 10,778,293 recites of wherein the at least one modified mapping table differs from a non-modified table by replacing at least one entry in the non-modified table for 2-layer spatial multiplexing transmission with a 2-layer transmission diversity fallback entry.  

            Re claim 13,
            Claim 4 of U.S. Patent No. 10,778,293 recites of wherein the at least one memory and computer program code are configured, with the at -3-least one processor, to cause the apparatus at least to receive a report from the user equipment of the maximum number of multiple-input multiple-output layers supported for physical downlink shared channel.  

            Re claim 14,
            Claim 5 of U.S. Patent No. 10,778,293 recites of wherein the configuration comprises a dedicated configuration of maximum multiple- input multiple-output layers, or wherein the configuring depends on number of channel station information reference signal ports, or the configuring is performed through codebook subset restriction.  
  
            Re claim 22,
            Claim 6 of U.S. Patent No. 10,778,293 recites of method, comprising: receiving, from a network node, a configuration of a maximum number of multiple- input multiple-output layers used for transmission mode 9 or transmission mode 10 scheduling; using, 
           Furthermore, because omission element(s) in the claim would make the claim in the instant application broader, it would have been obvious to one of ordinary skill in the art at the time of the invention that the claim in the instant application is merely an obvious variation of the claim in the copending application. It is well settled that omission of an element and it function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 163 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 184 (CCPA 1969). In light of the foregoing discussion, the broad claim of the instant application is rejected as obvious double patenting over the narrower copending claim.

            Re claim 23,
            Claim 6 of U.S. Patent No. 10,778,293 recites of wherein, when a maximum number of multiple-input multiple-output layers supported for physical downlink shared -4-channel is 2, the using further comprises using at least one modified mapping table providing transmit diversity fallback for the at least one of transmission mode 9 or transmission mode 10 scheduling for up to 2 layers (Col 19, Lines 20 – 26).  

            Re claim 24,
            Claim 7 of U.S. Patent No. 10,778,293 recites of wherein the at least one modified mapping table differs from a non-modified table by replacing at least the entries in the 

            Re claim 25,
            Claim 6 of U.S. Patent No. 10,778,293 recites of wherein, when a maximum number of multiple-input multiple-output layers supported for physical downlink shared channel is greater than 2, the using further comprises using at least one modified mapping table providing transmit diversity fallback for the at least one of transmission mode 9 or transmission mode 10 scheduling for up to 4 layers (Col 19, Lines 27 – 33).  

            Re claim 26,
            Claim 8 of U.S. Patent No. 10,778,293 recites of wherein the at least one modified mapping table differs from a non-modified table by replacing at least the entries in the non- modified table for 3-layer and 4-layer transmission with 2-layer transmission diversity fallback entries.  

            Re claim 27,
            Claim 9 of U.S. Patent No. 10,778,293 recites of further comprising reporting, to a network node, a maximum number of downlink shared channel multiple-input multiple-output layers that are supported.  




            Claim 11 of U.S. Patent No. 10,778,293 recites of an apparatus, comprising: at least one processor; and at least one memory comprising computer program code, the at least one memory and computer program code configured, with the at least one processor, to cause the apparatus at least to receive, from a network node, a configuration of a maximum number of multiple- input multiple-output layers used for transmission mode 9 or transmission mode 10 scheduling; use, based on the received configuration, a modified mapping table providing transmit diversity fallback for at least one of transmission mode 9 or transmission mode 10 downlink shared channel reception (Col 19, Lines 59 – 61 to Col 20, Lines 1 – 11).  
           Furthermore, because omission element(s) in the claim would make the claim in the instant application broader, it would have been obvious to one of ordinary skill in the art at the time of the invention that the claim in the instant application is merely an obvious variation of the claim in the copending application. It is well settled that omission of an element and it function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 163 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 184 (CCPA 1969). In light of the foregoing discussion, the broad claim of the instant application is rejected as obvious double patenting over the narrower copending claim.




            Claim 11 of U.S. Patent No. 10,778,293 recites of wherein, when a maximum number of multiple-input multiple-output layers supported for physical downlink shared channel is 2, the at least one memory and computer program code are configured, with the at least one processor, to cause the apparatus at least to use at least one modified mapping table -6-providing transmit diversity fallback for the at least one of transmission mode 9 or transmission mode 10 scheduling for up to 2 layers (Col 20, Lines 12 – 20).  

            Re claim 31,
            Claim 12 of U.S. Patent No. 10,778,293 recites of wherein the at least one modified mapping table differs from a non-modified table by replacing at least the entries in the non-modified mapping table for 3-layer and 4-layer transmission with 2-layer transmission diversity fallback entries.  

            Re claim 32,
            Claim 11 of U.S. Patent No. 10,778,293 recites of wherein, when a maximum number of multiple-input multiple-output layers supported for physical downlink shared channel is greater than 2, the at least one memory and computer program code are configured, with the at least one processor, to cause the apparatus at least to use at least one modified mapping table providing transmit diversity fallback for the at least one of transmission mode 9 or transmission mode 10 scheduling for up to 4 layers (Col 20, Lines 21 – 29).  


            Claim 13 of U.S. Patent No. 10,778,293 recites of wherein the at least one modified mapping table differs from a non-modified table by replacing at least the entries in the non-modified table for 3-layer and 4-layer transmission with 2-layer transmission diversity fallback entries.  

            Re claim 34,
            Claim 14 of U.S. Patent No. 10,778,293 recites of wherein the at least one memory and computer program code are configured, -7-with the at least one processor, to cause the apparatus at least to report, to a network node, a maximum number of downlink shared channel multiple-input multiple-output layers that are supported.  

            Re claim 37,
            Claim 16 of U.S. Patent No. 10,778,293 recites of non-transitory computer readable medium comprising program instructions stored thereon for performing at least the method according to claim 22.

Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

           The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
          This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

            Claims 8, 14, 22, 29 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over von Elbwart et al (US 2017/0318565) in view of ETSI TS 136 213 V14.5.0 (2018-01).

   Re claim 8, von Elbwart teaches of an apparatus, comprising: an apparatus, comprising: at least one processor; and at least one memory comprising computer 
 ETSI TS 136 213 V14.5.0 discloses of configuring a user equipment with a maximum number of multiple-input multiple-output layers (DCI formats listed in Table of Page 62, DCI Format 2C, 2D) used for transmission mode 9 or transmission mode 10 (Table of Page 62, mode 9 and mode 10, 1 layer transmission, “For transmit diversity…RI is equal to one, Page 99, Paragraph 5) scheduling (eNB performs user scheduling, Paragraphs 0031, 0045 – 0046, where PDCCH); wherein the configuring comprises indicating to the user equipment to use a modified mapping table providing transmit 
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Table of von Elbwart to provide transmit diversity fallback for the at least one of transmission mode 9 or transmission mode 10 scheduling so as to conform to the 3GPP standard.
 
             Re claims 22 and 29, von Elbwart and ETSI TS 136 213 V14.5.0 disclose of an apparatus, comprising: at least one processor; and at least one memory comprising computer program code, the at least one memory and computer program code configured, with the at least one processor, to cause the apparatus at least to receive, from a network node, a configuration of a maximum number of multiple-input multiple-output layers used for transmission mode 9 or transmission mode 10 scheduling; use, based on the received configuration, a modified mapping table providing transmit diversity fallback for at least one of transmission mode 9 or transmission mode 10 (see claim 8) downlink shared channel reception (PDSCH, Paragraphs 0121 – 0122).

            Re claim 14, von Elbwart and ETSI TS 136 213 V14.5.0 teach all the limitations of claim 8 as well as ETSI TS 136 213 V14.5.0 discloses of wherein the configuration comprises a dedicated configuration of maximum multiple-input multiple-output layers, or wherein the configuring depends on number of channel station information reference 
           It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the configuring performed through codebook subset restriction so as to conform to the 3GPP standard.

            Re claim 37, von Elbwart teaches of a non-transitory computer readable medium comprising program instructions stored thereon for performing at least the method according to claim 22 (non-transitory computer readable storage medium, Paragraph 0256).

            Claims 13, 27 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over von Elbwart in view of ETSI TS 136 213 V14.5.0 (2018-01) and further in view of Lee et al (U.S. 2019/0305914).

	Re claims 13, 27 and 34, von Elbwart and ETSI TS 136 213 V14.5.0 disclose all the limitations of claims 8, 22 and 29 except of receiving a report from the user equipment of the maximum number of multiple-input multiple-output layers supported for physical downlink shared channel.
	Lee teaches of receiving a report from the user equipment of the maximum number of multiple-input multiple-output layers supported for physical downlink shared channel (Paragraph 0113, Table 5, MIMO layers, Table of Paragraph 0112, PDSCH, Paragraphs 0112 – 0113).


Allowable Subject Matter

            Claims 9 – 12, 23 – 26 and 30 – 33 are objected to as being dependent upon a rejected base claim (prior art rejection), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming the Double Patenting rejection.
 
Conclusion

           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206.  The examiner can normally be reached on M-F 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARISTOCRATIS FOTAKIS/
Primary Examiner, Art Unit 2633